Citation Nr: 9906744	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness of $18,356.54 plus interest.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 notification issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which stated that the veteran exercised 
bad faith in the creation of the loan guaranty indebtedness 
at issue and was therefore not eligible for waiver of 
recovery of that indebtedness in accordance with applicable 
law and regulation.  This case was previously remanded to the 
RO for additional development in December 1997.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There was a default in the veteran's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness initially 
assessed at $18,356.54.

3.  The evidence shows that the veteran simply stopped making 
the required monthly mortgage payments on the subject home 
for and after November 1987, despite the fact that he and his 
co-obligor spouse were financially able to do so.

4.  While the veteran has argued that by the time of his 
November 1987 default, the amount of the monthly mortgage 
payment on the subject home for principal, interest, taxes 
and insurance had increased by approximately $110 per month 
more than the amount of that payment at the time the loan was 
initially made in March 1984, he submitted no objective 
evidence substantiating that fact, and the evidence on file 
shows that the veteran and his co-obligor spouse had gross 
annual wages for 1987 of over $25,000, an amount which should 
have been wholly adequate to make a monthly mortgage payment 
on the subject home of approximately $550.  

5.  The veteran's actions in abandoning the subject home when 
he and his co-obligor spouse had adequate income to make the 
monthly mortgage payments, without first making any attempt 
to sell or rent the home, and without contacting VA or making 
any other effort to cure the past default and prevent 
foreclosure, collectively demonstrated unfair dealing by one 
seeking to gain thereby at another's expense with knowledge 
of the likely consequences and which, in fact, resulted in a 
direct loss to the Government.  


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  The veteran's bad faith conduct causing the loan guaranty 
indebtedness at issue precludes consideration of waiver of 
the indebtedness as a matter of law.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  This case was 
previously remanded by the Board in December 1997 for 
additional evidentiary development.  That Board remand 
specifically discussed the veteran's previous arguments of 
financial inability to pay the monthly mortgage payment on 
the subject home and provided him with numerous suggestions 
on evidence he might try to obtain to substantiate his 
allegation.  That remand action specifically explained, in as 
much detail as possible, the type of evidence necessary to 
substantiate the veteran's claim or complete his application 
in accordance with 38 U.S.C.A. § 5103(a) (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, and 
during a December 1998 hearing before the undersigned, the 
veteran did submit some additional evidence, but none of this 
evidence objectively demonstrated that he and his co-obligor 
spouse were financially unable to afford the monthly mortgage 
payments on the subject home at and after the time of default 
in November 1987.  Accordingly, all of the facts have been 
developed as far as practicable and no further assistance is 
necessary to comply with the duty to assist.  Id.

Facts:  In March 1984, the veteran and his then-spouse 
applied to VA for loan guaranty on the purchase of a home in 
Brownsville, Texas.  At that time, the veteran indicated that 
he had been employed with the same employer for more than 
eight years and his average monthly gross income from 1983 
and 1984 was $1,350.  His spouse's monthly gross income for 
1984 was $697.65.  Cumulating this reported and documented 
income, the veteran and his co-obligor spouse were shown to 
have an annual combined gross income in excess of $24,500.  
At that time, they also had four monthly debts which required 
a cumulative monthly payment of $221.  The loan analysis on 
file indicated that after deduction of monthly amounts for 
taxes, Social Security, other deductions, and monthly bills, 
and with an estimated monthly shelter expense of $659, they 
had left over each month a net amount of $863.  Based upon 
this documented financial situation, the veteran's 
application for VA home loan guaranty was approved.

The subsequently issued May 1984 Report of Home Loan 
Processed on Automatic Basis indicated that the veteran and 
his co-obligor spouse executed two separate notes for the 
purchase of the subject home in Brownsville, Texas.  The 
first note was for $20,000 at 9.97 percent interest and the 
second note was for $26,950 at 13 percent interest.  The 
total monthly payment for both notes for principal and 
interest alone was $383.19 per month.  Factoring in the 
reported approximate annual real estate tax of $486 and an 
annual insurance premium of $283, the monthly payment for 
principal, interest, taxes and insurance was $444.11 at the 
time the home was first purchased.  The loan was approved on 
this basis and the evidence on file shows that the veteran 
and his co-obligor spouse were able and in fact did make the 
required monthly mortgage payments on the subject home from 
the first payment in May 1984 for the next 3 1/2 years 
without apparent difficulty.

The May 1984 Report of Home Loan Processed on Automatic Basis 
document, signed by the veteran in may 1984, provided that 
the veteran was legally obligated to make the mortgage 
payments called for by his mortgage loan contract.  It 
informed him that the fact that he might dispose of the 
property after the loan had been made "WILL NOT RELIEVE YOU 
OF LIABILITY FOR MAKING THESE PAYMENTS" (emphasis in 
original).  The Section IV, Veteran's Certifications, further 
notified the veteran that some GI home buyers had the 
mistaken impression that if they sold their homes when they 
moved to another locality or disposed of it for any other 
reason, that they were no longer liable for the mortgage 
payments.  It specifically informed the veteran that unless 
he was able to sell the property to a credit-worthy obligor 
who was acceptable to VA and who would assume the payment of 
his obligation to his lender and VA, the veteran would not be 
relieved from liability to repay any guaranty claim which the 
VA might be required to pay his lender on account of default 
in his loan payments.  This Section specifically warned the 
veteran that the amount of any such claimed payment would be 
a debt owed by him to the Federal Government.  The veteran 
certified that he had read and understood the foregoing 
language concerning his liability on the loan.

The veteran and his spouse apparently made all payments on 
the subject home from May 1984 until no payment was received 
for November 1987.  In January 1988, the lender issued a 
Notice of Default indicating that the first uncured default 
was from November 1987.  That record also indicated that the 
property was still occupied by the veteran.  In February 
1988, the lender issued a Notice of Intention to Foreclose.  
At that time, the total delinquency owed to cure previous 
default was $1,481.31.  That form indicated that the veteran 
had told the lender that he could no longer make the monthly 
mortgage payments.  He had vacated the premises and it was 
requested that foreclosure action be initiated.  Subsequent 
inspection of the subject property indicated that it was in 
no better than fair condition.  Publication and notice of 
foreclosure were accomplished in June 1988 and a foreclosure 
sale was accomplished in July 1988 and, after application of 
all costs and proceeds of sale, the lender submitted a claim 
under loan guaranty to VA, and VA paid this claim which in 
turn resulted in the initial loan guaranty debt of the 
veteran of $18,356.54.

After VA notified the veteran of the loan guaranty debt, he 
submitted a request for waiver in December 1995.  Therein, he 
stated that the initial mortgage payment at the time of loan 
inception was $435.  Later, his mortgage note was transferred 
from his first lender to another mortgage company.  He said 
that over time, his monthly mortgage payment increased to 
$553.  He wrote that he was able to keep up with the 
increased payments for approximately five months, but then 
fell behind.  He said that since he could not keep up with 
the payments, he agreed to give up the home.  In April 1996, 
the veteran wrote that he lost the subject home "because of 
layoff" and "other problems."  In his Notice of Disagreement, 
he wrote that he did contact the lender after default, but he 
did not contact VA to advise them of his abandonment of the 
property.  He said he was not aware that he should have 
contacted VA.  He stated that he had been employed with his 
company "for 20 years."  In his April 1996 financial status 
report, the veteran indicated that he had held his current 
employment since December 1993.

In December 1998, the veteran testified at a personal hearing 
before the undersigned.  At that time, he described the 
difficulties he had in attempting to obtain the information 
the Board had previously requested in its December 1997 
remand.  He said he was unable to obtain copies of tax 
returns from the IRS and he was unable to obtain any 
information from his current employer.  He was unable to 
obtain any information from the lender to document that his 
monthly mortgage payment had increased to $553.  He testified 
that he had been employed with his current company for 
23 years.  He again indicated that after he stopped making 
payments on the subject home, he did notify the lender, but 
he did not notify VA.  In describing the events leading up to 
his default, he stated that, at the time, his weekly 
employment hours were reduced to "20-22" hours and that this 
caused him to get behind on payments.  He said that this 
reduction in wages occurred for approximately two months.  He 
then returned to full-time employment.  He did not attempt to 
rent the home or make any other kind of arrangement for 
payment.  It was pointed out that he had been requested to 
attempt to obtain bank records from the relevant period in 
1987 to show a loss of income and he replied that he didn't 
know if the banks kept records that far back.  He pointed out 
that while he had now been divorced for three years, he was 
in fact together with his spouse at the time of default and 
foreclosure.  It was the veteran's opinion that his monthly 
payments increased because of an increase in taxes.  

At the time of the hearing, the veteran submitted certain 
evidence he was able to locate, together with a waiver of RO 
consideration of that evidence.  He submitted copies of W-2 
Wage Statements for he and his spouse for 1987.  His gross 
annual wages for 1987 were $16,566.83, and his spouse's 
annual wages for that period were $8,805.95 (totaling 
$25,372.78).  Also submitted were certain W-2 Wage Statements 
for his spouse and himself for 1989 and 1990, and a hand-
written draft worksheet of a federal income tax return for 
1989.  Also submitted was a copy of a written statement in 
which the veteran pointed out that he left the subject home 
of his "own free will."  Another copy of a written statement 
indicated that the lender told him at the time of default 
that the increase in the monthly mortgage payment was due to 
increase in taxes and the escrow account.

Law and Regulation:  A waiver of loan guaranty indebtedness 
may be authorized in a case in which collection of the debt 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b).  However, in determining whether a waiver of 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists.  Such a finding precludes consideration of waiver of 
recovery of the debt.  38 C.F.R. § 1.965(b).  Only one of the 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
loan guaranty debt.  38 U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

Analysis:  A clear preponderance of the evidence of record 
objectively demonstrates that the veteran's actions giving 
rise to the loan guaranty debt at issue constitute bad faith.  
The veteran and his spouse purchased the subject home in 
March 1984 at a time when their joint annual gross income was 
documented to be $24,571.80.  At that time, there were only 
four other outstanding obligations with monthly payments 
totaling $221.  At that level of income, the veteran and his 
co-obligor spouse were clearly able to make the required 
monthly mortgage payments on the subject home for the next 
3 1/2 years without any apparent difficulty.  At the time of 
loan inception, the monthly mortgage payment for principal, 
interest, taxes and insurance was $444.

The W-2 Wage Forms for both the veteran and his co-obligor 
spouse for 1987, the year of default, indicate that their 
combined gross annual income for 1987 was $25,373, $800 more 
than their documented earnings in the year of loan 
origination in 1984.  The veteran's sole contention regarding 
the reason for default in the monthly mortgage payments on 
the subject home was that he sustained a loss of income in 
1987 sufficient to make him incapable of making the monthly 
mortgage payment which he stated had increased to $553.  He 
was unable to submit any evidence corroborating this increase 
in his monthly mortgage payment.  

However, there is on file a worksheet accomplished the month 
prior to foreclosure which indicates that the annual taxes on 
the subject home had increased to a total amount of $870.  
This represented an annual increase in taxes on the subject 
home of $402 which would have represented a monthly increase 
in the total mortgage payment of $33.50.  Since the loan 
origination documentation shows that the monthly amount due 
on principal and interest alone was and remained in the 
amount of $383 and the monthly increased amount for taxes 
would have been $72.50, the monthly payment due in 1987 would 
have been $456, exclusive of the monthly escrow amount due 
for insurance on the property.  For the total monthly 
mortgage payment to have increased to $553, as alleged by the 
veteran, the monthly amount due for property insurance would 
have increased to $97.  Without any documentary evidence 
corroborating this fact, the Board finds that it is highly 
unlikely that the annual premium for property insurance would 
have increased from $263 at the time of loan inception in 
1984 to $1,164 in 1987.  

However, even assuming arguendo that the monthly mortgage 
payment on the subject home at the time of default in 
November 1987 was in fact $553, the Board concludes that 
given the veteran and his co-obligor spouse's documented 
annual gross wages for that year in excess of $25,000, the 
veteran's allegation of a financial inability to afford that 
monthly payment lacks substantial credibility.  While the 
veteran contends that he sustained a loss of income because 
his weekly work hours were reduced to 20-22 hours for a 
period of two months, the W-2 Forms on file show that he 
nonetheless had annual gross earnings for 1987 which were 
substantially the same as those earnings which were 
documented at the time of loan origination in 1984.  

Taking the veteran and his co-obligor spouse's documented 
gross annual earnings for 1987 of $25,373 and subtracting an 
(excessive) amount of 30 percent for standard payment of 
taxes and other payroll deductions would have left them a net 
amount for payment of all monthly expenses of $1,480.  Even 
if the monthly mortgage payment due was $553, this would have 
left the veteran and his co-obligor spouse with a remaining 
net amount of $927 for payment of all other outstanding 
obligations.  In the face of this objectively documented 
financial evidence, the veteran's contention that he was 
simply unable to afford the monthly payments on the subject 
home lacks merit and strains credulity.

The evidence on file clearly shows that the veteran and his 
spouse had more than sufficient income to make the monthly 
mortgage payments as they became due.  The Board, in its 
December 1997 remand, made every effort to assist the veteran 
in describing the type of evidence, from various sources, 
that he might obtain to substantiate his allegation.  While 
he testified that his attempts to obtain such evidence were 
unsuccessful, the W-2 Wage Forms for the veteran and his 
spouse for 1987 speak for themselves.  Additionally, income 
forms from after the period of default show that the veteran 
and his spouse continued to receive substantially the same 
level of earnings which they consistently earned from the 
time from loan origination forward.

The evidence shows that the veteran abandoned the subject 
home at a time when he and his co-obligor spouse could well 
afford the monthly mortgage payments based upon their 
documented earnings.  Moreover, the veteran made no effort 
whatsoever to rent or sell the subject home, nor did he 
contact VA for any assistance which might have been available 
in curing the default.  The veteran is shown to have held 
over in possession of the subject home for 2 1/2 to 3 months 
without making the monthly mortgage payments.  At the time of 
abandonment, the home was in no more than in fair condition 
and it sold in foreclosure at a loss.  In accordance with 
VA's promise to guaranty the veteran's loan, VA was required 
to pay the veteran's lender an amount in excess of $18,000 
which resulted in the loan guaranty indebtedness now assessed 
against the veteran.  

While the veteran contends he was unaware of his 
responsibility to VA, loan origination documentation which 
the veteran signed and certified that he understood clearly 
stated that his failure to make the monthly mortgage payments 
resulting in default and/or his failure to sell the home to a 
credit-worthy obligor who would assume payment of his 
obligation could result in the veteran's liability to repay 
any guaranty claim which VA was required to pay the lender on 
account of the veteran's default.  An individual is presumed 
to have read contractual obligations to which they agree and 
sign.  There is no evidence that the veteran lacked 
substantial capacity to understand the nature of his 
obligations when he purchased the subject home using VA loan 
guaranty.

The veteran's intentional action in abandoning the property 
and in withholding monthly mortgage payments on the VA 
guaranteed loan at a time when he was financially able to 
make those payments clearly and convincingly demonstrates the 
veteran's intent to seek an unfair advantage of both the 
lender and the Government.  The veteran's likely knowledge of 
the consequences may certainly be assumed based upon the fact 
that he did contact the lender to explain the reasons for his 
actions.  He was warned of the consequences by the lender who 
indicated that foreclosure action would follow.  The 
veteran's collective actions in abandoning the home at a time 
when he was able to afford the payments without contacting VA 
and without making any attempt to rent or sell the property 
directly resulted in the foreclosure and the required payment 
by VA to the lender of the loan guaranty which constituted a 
direct financial loss to the Government of the amount at 
issue in 


this case.  These actions constituted bad faith in the 
present case in accordance with the laws and regulations 
described above, and bad faith in the creation of the loan 
guaranty indebtedness precludes consideration of waiver of 
that indebtedness as a matter of law.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.964, 1.965.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness of $18,356.54 plus interest is denied.



		
	MARY M. SABULSKY	
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

